                 UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF WISCONSIN

 FRANCIS WOODROW,

                      Plaintiff,
                                                     Case No. 18-CV-1054-JPS
 v.

 SAGENT AUTO LLC d/b/a SAGENT
 LENDING TECHNOLOGIES,                                               ORDER

                      Defendant.


       On May 7, 2019, the Court entered an order in the above-captioned

case that preliminarily approved the parties’ settlement agreement for

Plaintiff’s claims of violations of the Telephone Consumer Protection Act

(“TCPA”). (Docket #37). Pursuant to the terms of the settlement agreement,

Plaintiff submitted a motion for attorneys’ fees. (Docket #38). Plaintiff

requests an award of $583,333.33, which represents one third of the

$1,750,000.00 settlement fund; litigation expenses of $23,714.00; and an

incentive award for the Plaintiff in the amount of $10,000.00. Id. Plaintiff has

provided a lengthy brief in support of the request, as well as declarations

from attorneys who worked on the case in support of the fee and the

relevant expenses. (Docket #39). Defendant does not oppose this motion.

(Docket #40).

       It is well-settled that “a lawyer who recovers a common fund for the

benefit of persons other than himself or his client is entitled to a reasonable

attorney’s fee from the fund as a whole.” Boeing Co. v. Van Gemert, 444 U.S.

472, 478 (1980). In consumer class actions such as this one, the Seventh

Circuit approves of contingency fees calculated based on a percentage of
the benefit conferred on the class. Gaskill v. Gordon, 160 F.3d 361, 362–63 (7th

Cir. 1998); Florin v. Nationsbank of Ga., N.A., 34 F.3d 560, 566 (7th Cir. 1994)

(holding that “the decision whether to use a percentage method or a

lodestar method remains in the discretion of the district court.”). Courts

assessing the reasonableness of a fee should consider what percentage of

the common fund the fee represents. Redman v. RadioShack Corp., 768 F.3d

622, 630 (7th Cir. 2014) (holding that “the ratio that is relevant to assessing

the reasonableness of the attorneys’ fee that the parties agreed to is the ratio

of (1) the fee to (2) the fee plus what the class members received.”). Fees up

to one-third of the common fund are presumed to be reasonable. See Pearson

v. NBTY, Inc., 772 F.3d 778, 782 (7th Cir. 2014) (suggesting that fees as high

as one-half might be reasonable under certain circumstances). In this circuit,

contingency fees of up to 40% are common. Gaskill, 160 F.3d at 362–63

(affirming attorneys’ fee of 38% of a common fund); see also Kirchoff v. Flynn,

786 F.2d 320, 328 (7th Cir. 1986) (approving a contingency fee of 40%).

Finally, because the policy supporting contingency fees is to encourage

attorneys to take meritorious cases at the risk of non-payment, “[t]he

greater the risk of walking away empty-handed, the higher the award must

be to attract competent and energetic counsel.” Silverman v. Motorola Sol.,

Inc., 739 F.3d 956, 958 (7th Cir. 2013).

       Plaintiff’s attorneys’ fee is one-third of the common fund, plus

litigation costs, and is therefore presumptively reasonable and aligned with

this circuit’s market rate for similar litigation. See e.g. (Docket #39-1 at 18)

(copy of final order in Martin v. Dun & Bradstreet, Inc., Case No. 1:12-cv-215

(N.D. Ill. Jan. 16, 2014), a TCPA case where contingency fees were awarded

in excess of 36% of the common fund). Plaintiff’s attorneys explain that the

attorneys’ fee encapsulates a year of litigation by several highly qualified


                                  Page 2 of 3
attorneys, which included multi-party discovery, an all-day mediation, and

weeks of negotiations. (Docket #39 at 8). With regard to the degree of risk

that they would walk away empty-handed, Plaintiff’s attorneys point out

that plaintiffs in TCPA cases are not always unsuccessful. See e.g., Jamison v.

First Cred. Servs., 290 F.R.D. 92, 109 (N.D. Ill. 2013) (denying class

certification in TCPA case). In this case, Defendant’s motion for partial

summary judgment highlights the risk of loss. (Docket #24). In light of the

foregoing, the Court is satisfied that Plaintiff’s attorneys’ fee and costs are

reasonable. Similarly, Plaintiff’s request for a $10,000.00 incentive fee will

be approved to remunerate his time, efforts, and diligence in facilitating the

litigation for the benefit of the class. Cook v. Niedert, 142 F.3d 1004, 1016 (7th

Cir. 1998) (affirming a $25,000.00 incentive award).

       Accordingly,

       IT IS ORDERED that Plaintiff’s motion for attorneys’ fees (Docket

#38) be and the same is hereby GRANTED; and

       IT IS FURTHER ORDERED that Plaintiff’s attorneys are awarded a

fee of $583,333.33; litigation expenses of $23,714.00; and an incentive award

for the Plaintiff in the amount of $10,000.00.

       Dated at Milwaukee, Wisconsin, this 17th day of July, 2019.

                                     BY THE COURT:




                                     J.P. Stadtmueller
                                     U.S. District Judge




                                   Page 3 of 3
